Citation Nr: 1142319	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1961 to June 1964. 

This matter comes to the Board of Veterans' Appeals  (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for a muscle injury of the left hand. 

The issue has been re-characterized to comport to the evidence of record.

In a December 2008 decision, the Board, in pertinent part, denied the claim of entitlement to service connection for a left hand disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 21, 2011 Memorandum Decision, vacated that part of the Board's December 2008 decision that denied service connection for a left hand disability, and remanded the case for compliance with the terms of the Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left hand disability.  

The January 21, 2011, Memorandum Decision notes that the Board's December 2008 decision failed to provide adequate reasons or bases concerning whether VA had a duty to provide the Veteran with an examination regarding the nature and etiology of his claimed left hand disability.  Specifically, the Memorandum Decision found that the Board failed to discuss whether the Veteran's lay statements, in conjunction with his in-service left hand injury, requires a VA examination regarding the nature and etiology of his claimed disability to be provided.  

Post service treatment records indicate that the Veteran has a left hand disability, including arthritis, and his service treatment records (STRs) indicate that in May 1962 the Veteran injured his left hand and that it was sutured.  The sutures were removed five days later.  Clinical evaluation during the Veteran's April 1964 separation examination notes that he had normal upper extremities and no identifying scars or body marks.   

The current record contains evidence that the Veteran has a left hand disability and that he injured his left hand during service.  The Veteran also claims that the cut of his left hand during service resulted in muscle damage and that it has been tender and sore since service.  Because there is insufficient medical evidence for the Board to decide the Veteran's claim, a VA medical examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of his current left hand disability.  All indicated tests should be performed and the examiner should provide an opinion as to whether it is at least as likely as not that any left hand disability, including a scar(s), is related to service.  The examiner is to discuss the Veteran's May 1962 STRs and the September 1992, June 1994, and September 2002 private treatments records of record.  

A complete rationale must be provided for all opinions.  The claim folder, including a copy of this Remand and the Court's Memorandum Decision must be made available to the examiner for review in conjunction with the examination.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


